Citation Nr: 0633988	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-21 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the benefit 
sought on appeal.  The veteran perfected an appeal of that 
decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran's hearing loss is not related to an in-service 
disease or injury, including noise exposure.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

The medical evidence shows that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  He 
has presented competent lay evidence of having had noise 
exposure in service, while standing at the flight lines in 
Vietnam.  His claim is, therefore, supported by medical 
evidence of a current diagnosis of disability, and evidence 
of an in-service injury.  The probative evidence indicates, 
however, that the hearing loss is not related to noise 
exposure in service.  Hickson, 12 Vet. App. at 253.

Sensorineural hearing loss did not become manifest to a 
degree of 10 percent or more within a year after the 
veteran's separation from service.  Consideration of the 
presumptive provisions applicable to chronic diseases does 
not, therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2006).

The veteran's service medical records are silent for any 
complaints or clinical findings related to hearing loss, and 
his hearing acuity was normal when he was examined on 
separation from service.  There is no medical documentation 
of him having hearing loss prior to March 2002, when a VA 
examination revealed a hearing loss disability as defined in 
38 C.F.R. § 3.385.

The veteran's assertion that his hearing loss was caused by 
noise exposure in service is not probative because as a lay 
person he is not competent to provide evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He underwent a VA audiometric examination in 
March 2006.  As a result of that examination and review of 
the medical evidence in the claims file, including his 
service medical records, the VA audiologist provided the 
opinion that the hearing loss is not related to military 
service.  As rationale for the opinion she stated "[n]ormal 
audiogram at separation."  

The veteran's representative contends that the Board should 
not rely on the March 2006 medical opinion because the 
opinion "lack[s] the scientific basis needed to buttress the 
conclusions reached."  The failure of a medical care 
provider to explain the basis for his/her opinion can affect 
the probative value of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  In addition, evidence of 
a hearing loss on separation from service is not necessary to 
support a grant of service connection.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  Hearing loss that is due to 
noise exposure, however, becomes manifest at the time of the 
exposure, not several years thereafter.  See Godfrey v. 
Brown, 8 Vet. App. 113, 116 (1995), citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, 
Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th 
ed. 1991).  The audiologist's reference to the absence of 
hearing loss on separation from service is, therefore, the 
rationale for her finding that the hearing loss initially 
shown in 2002 is not related to noise exposure in service, 
and the opinion is probative of the etiology of the hearing 
loss.

There is no medical evidence of record indicating that the 
hearing loss is related to an in-service injury, including 
noise exposure.  The Board finds that the probative evidence 
shows that the hearing loss is not related to service; that 
the criteria for a grant of service connection are not met; 
and that the preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.  
See Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001) (the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) 
is not applicable if the Board has found that the 
preponderance of the evidence is against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, VA notified him of the 
information and evidence needed to establish entitlement to 
service connection in October 2001, May 2002, and February 
2006.  In those notices VA also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2006).  

Although two of the notices were sent following the decision 
on appeal, any delay in issuing the notices was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notices were sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no material 
prejudice arising from a notice defect as to those matters.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and VA clinical records.  The RO provided him 
a VA audiometric examination and obtained a medical opinion 
regarding the etiology of his hearing loss.  He has not 
indicated the existence of any other relevant evidence, and 
the Board concludes that all relevant evidence needed to 
adjudicate the claim has been obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


